Exhibit 10.2

 

RESCISSION AGREEMENT AND MUTUAL RELEASE

 

THIS RESCISSION AGREEMENT AND MUTUAL RELEASE (the “Rescission Agreement”) is
made and entered into as of August 4, 2019, by and among VELT International
Group Inc., a Nevada corporation (“VELT”), THF International (Hong Kong) Ltd.,
an Australian company (“THF”) and Rural Asset Management Services, Inc, a
Malaysian company and an 85% shareholder of THF (“RAM”). Velt and THF and RAM
are sometimes referred to herein as the “parties” collectively or a “party”
individually.

 

RECITALS

 

WHEREAS, VELT, THF and RAM are parties to that certain Acquisition Agreement,
dated January 24, 2019 which was subsequently amended (collectively the
“Acquisition Agreement”), where after VELT acquired 85% of the issued and
outstanding common stock of THF from RAM in exchange for the issuance and
delivery to RAM of 6,800,000 shares of VELT common stock (the “Shares”).
Capitalized terms used herein and not otherwise defined shall have the same
meaning as set forth in the Acquisition Agreement;

 

WHEREAS, the parties now desire to unwind and rescind the transactions
referenced in the above recital due to, among other reasons, certain events that
have occurred subsequent to the closing of the Acquisition Agreement, including
the inability to complete an audit, and

 

WHEREAS, to accomplish the unwinding of the Acquisition Agreement, VELT desires
to return and RAM desires to take back all its THF shares in exchange for the
return by RAM of the Shares to VELT on the terms and subject to the conditions
set forth below.

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1. RESCISSION OF ACQUISITION AGREEMENT

 

On the terms and subject to the conditions of this Agreement, VELT and RAM each
agrees to rescind the Acquisition Agreement as follows: At the Closing (as
defined below), RAM shall return the Shares to VELT in exchange for VELT’s
return of all of the THF shares back to RAM.

 

2. MUTUAL REPRESENTATIONS AND WARRANTIES; COVENANTS

 

Each party represents and warrants to the other party that:

 

2.1 Authorization. All corporate action on the part of the respective party and
its nominees, officers, directors and shareholders necessary for the
authorization, execution and delivery of this Agreement and the performance of
all obligations of the respective party hereunder has been taken. This Agreement
constitutes a valid and legally binding obligation of the parties, enforceable
in accordance with its respective terms.

 

2.2 Corporate Organization of the Company. Each of the parties is a corporation
duly organized, validly existing and in good standing under the laws of the
state of incorporation and has full corporate power and authority to carry on
its business as it is now being conducted and to own the properties and assets
it now owns.

 

1

 

 

2.3 Agreement Not in Contravention. Neither the execution and delivery of this
Rescission Agreement, nor the consummation of the transactions provided for
herein will (i) result in the material breach of or constitute a material
default or give rise to any right of termination, cancellation or acceleration
under any of the terms, conditions, or provisions of any lease, license,
promissory note, contract, agreement, mortgage, deed of trust or other
instrument or document to which each of the parties is a party, or (ii) violate
any order, writ, injunction, decree, law, statute, rule or regulation applicable
to any of the parties.

 

2.4 Information and Statements. No representation or warranty made by or on
behalf of the parties with respect to the Acquisition Agreement contains any
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements so made, in light of the circumstances under
which they are made, not misleading.

 

2.5 Cooperation on Tax Matters. The parties each agree to furnish or cause to be
furnished to each other upon request as promptly as practicable such information
(including access to books and records) and information and assistance relating
to the Acquisition Agreement as is reasonably necessary for the filing of any
tax or information return, for the preparation of any tax audit, and for the
prosecution or defense of any claim, suit or proceeding relating to any proposed
tax adjustment.

 

3. MUTUAL RELEASE

 

3.1 Each party on behalf of itself and its respective partners, agents, assigns,
heirs, officers, directors, employees executors, and attorneys (“Affiliates”)
hereby forever and finally releases, relieves, acquits, absolves and discharges
the other party and their Affiliates from any and all losses, claims, debts,
liabilities, demands, obligations, promises, acts, omissions, agreements, costs
and expenses, damages, injuries, suits, actions and causes of action, of
whatever kind or nature, whether known or unknown, suspected or unsuspected,
contingent or fixed, that they may have against the other party and their
Affiliates, including without limitation claims for indemnification, based upon,
related to, or by reason of any matter, cause, fact, act or omission occurring
or arising at any moment out of the this Rescission Agreement or the Acquisition
Agreement.

 

3.2 Each party acknowledges that this mutual release does not constitute any
admission of liability whatsoever on the part of any of the undersigned.

 

3.3 Each party knowingly and voluntarily waives any and all rights that it or
its Affiliates has or may have under the provisions of Section 1542 of the Civil
Code of California, which reads as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH, IF
KNOWN BY HIM, MUST HAVE MATERIALLY, AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

Each party acknowledges and agrees that this waiver is an essential and material
term of this Rescission Agreement which this Rescission Agreement would not have
been executed.

 

3.4 Each party represents and warrants that there has been no assignment or
transfer of or giving of a security interest in or encumbrance upon any interest
in any claim which he/it or his/its Affiliates may have against any other party.
Each of the parties further represents that such party: (i) has carefully read
this Rescission Agreement; (ii) knows the contents of this Rescission Agreement;
(iii) has had the advice of counsel of such party’ s choosing in connection with
the subject matter hereof, and the advice thereof is reflected in the provisions
of this Rescission Agreement; and (iv) has not been influenced to any extent
whatsoever in doing so by any other party or by any other person or entity,
except for those representations, statements and promises expressly set forth
herein.

 

2

 

 

4. THE CLOSING

 

4.1 This Rescission Agreement shall become effective when executed and delivered
by all of the parties hereto. The transfers of the Shares by RAM to VELT and the
transfer of share of THF from VELT back to Ram and rescission of the Acquisition
Agreement (the “Closing”) shall take place at the offices of Barnett & Linn,
Attorneys at Law, or at such other place as the parties shall agree on the date
of this Rescission Agreement or on the earliest date convenient to the parties
hereto on which all of the conditions to Closing hereunder have been satisfied
(the “Closing Date”).

 

4.2 At the Closing, RAM shall return and deliver to VELT the endorsed share
certificates representing the Shares and a stock assignment separate from
certificate, if required by VELT.

 

4.3 At the Closing, VELT shall return and deliver to RAM all of the THF shares
held by VELT.

 

5. INDEMNIFICATION

 

Each party shall defend, indemnify, and hold the other harmless from and against
any and all losses, damages, liabilities and expenses (including penalties and
attorneys ’fees) which are incurred or suffered by or imposed upon the other
party arising out of or relating to (i) any failure or breach by the party to
perform any of its covenants, agreements or obligations under this Rescission
Agreement, or (ii) any inaccuracy or incompleteness of any of the
representations and warranties of the party contained in this Rescission
Agreement or in any Exhibit delivered in connection with this Rescission
Agreement.

 

6. MISCELLANEOUS

 

6.1 Counterparts. This Rescission Agreement may be executed in any number of
counterparts, including facsimiles thereof, each of which shall be an original,
but such counterparts together shall constitute one and the same instrument.

 

6.2 Entire Agreement. Unless otherwise specifically agreed in writing, this
Rescission Agreement represent the entire understanding of the parties with
reference to the transactions set forth herein and supersede all prior
warranties, understandings and agreements heretofore made by the parties, and
neither this Rescission Agreement nor any provisions hereof may be amended,
waived, modified or discharged except by an agreement in writing signed by the
party against whom the enforcement of any amendment, waiver, change or discharge
is sought.

 

6.3 Specific Performance. The parties agree that irreparable damage would occur
in the event any provision of this Rescission Agreement was not performed in
accordance with the terms thereof and that, prior to the termination of this
Agreement pursuant to its terms, the parties shall be entitled to specific
performance of the terms hereof, in addition to any other remedy at law or
equity.

 

6.4 Assignment of Agreement. This Rescission Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs,
successors and assigns. No party may assign either this Rescission Agreement or
any of its rights, interests or obligations hereunder without the prior written
approval of the other party.

 

3

 

 

6.5 Governing Law and Attorneys ’Fees. This Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada. In the event of
any action at law or suit in equity in relation to this Rescission Agreement or
any Exhibit or other instrument or agreement required hereunder, the prevailing
party in such action or suit shall be entitled to receive its or his attorneys
’fees and all other costs and expenses of such action or suit.

 

6.6 Further Action. In case at any time after the Closing Date any further
action is necessary or desirable to carry out the purposes of this Rescission
Agreement and to vest VELT with full title to the Shares, the appropriate person
or persons shall take such action as promptly as practicable.

 

6.7 Survival. All representations, warranties, covenants and agreements of the
parties contained in this Rescission Agreement, or in any instrument,
certificate, opinion or other writing provided for herein, shall survive the
Closing.

 

6.8 Severability. Any term or provision of this Rescission Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

 

6.9 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED
ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS RESCSISSION
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THE ACTIONS OF THE PARTIES
IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT OF THIS
AGREEMENT.

 

IN WITNESS WHEREOF, the parties hereto have caused this Rescission Agreement to
be executed as of the day and year first above written.

 

VELT International Group Inc.         By: /s/ Ali Kasa     Ali Kasa, President &
CEO         THF International (Hong Kong) Ltd.         By: /s/ Trew Soon Lim    
Trew Soon Lim, Director         Rural Asset Management Services, Inc.        
By: /s/ Alex Si     Alex Si, Director  

 

 

4

 

